Name: 94/830/EC: Council Decision of 20 December 1994 concerning the extension of the adaptations to the voluntary restraint agreements between the European Community and Argentina, Australia, Bulgaria, the Czech Republic, Hungary, New Zealand, Poland, the Slovak Republic and Uruguay on trade in mutton, lamb and goatmeat, live sheep and goats
 Type: Decision
 Subject Matter: trade;  cooperation policy;  animal product;  international trade
 Date Published: 1994-12-31

 Avis juridique important|31994D083094/830/EC: Council Decision of 20 December 1994 concerning the extension of the adaptations to the voluntary restraint agreements between the European Community and Argentina, Australia, Bulgaria, the Czech Republic, Hungary, New Zealand, Poland, the Slovak Republic and Uruguay on trade in mutton, lamb and goatmeat, live sheep and goats Official Journal L 351 , 31/12/1994 P. 0018 - 0018 Finnish special edition: Chapter 3 Volume 65 P. 0156 Swedish special edition: Chapter 3 Volume 65 P. 0156 COUNCIL DECISION of 20 December 1994 concerning the extension of the adaptations to the voluntary restraint agreements between the European Community and Argentina, Australia, Bulgaria, the Czech Republic, Hungary, New Zealand, Poland, the Slovak Republic and Uruguay on trade in mutton, lamb and goatmeat, live sheep and goats (94/830/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2) first sentence, Having regard to the proposal from the Commission, Whereas the voluntary restraint agreements between the European Community and Argentina, Australia, Bulgaria, the Czech Republic, Hungary, New Zealand, Poland, the Slovak Republic and Uruguay on trade in mutton, lamb and goatmeat, live sheep and goats were adapted in 1989 and 1990 in the context of measures taken to stabilize the markets in this sector; Whereas the said adaptations shall cease to have effect on 31 December 1994; Whereas it is necessary to provide for interim arrangements for trade in the sheepmeat and goatmeat sectors pending the implementation for this sector of the access in the Uruguay Round of the General Agreement of Tariffs and Trade on 1 July 1995; Whereas it is appropriate in these circumstances to extend the adaptations to the said voluntary restraint agreements for six months, HAS DECIDED AS FOLLOWS: Article 1 The Agreements in the form of exchanges of letters between the European Community and Argentina, Australia, Bulgaria, the Czech Republic, Hungary, New Zealand, Poland, the Slovak Republic and Uruguay concerning the extension of the adaptations to the voluntary restraint agreements between the European Community and the abovementioned countries on trade in mutton, lamb and goatmeat, live sheep and goats are hereby approved on behalf of the European Community. The text of the Agreements are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreements in order to bind the Community. Article 3 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 20 December 1994. For the Council The President J. BORCHERT